Dismissed and Opinion Filed May 5, 2015




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00658-CV

             BARBARA WARD AND ALL OTHER OCCUPANTS, Appellants
                                   V.
                    PC VILLAGE APTS DALLAS LP, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-02044-E

                             MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                               Opinion by Chief Justice Wright
       Appellants’ brief in this case is overdue. By postcard dated November 4, 2014, we

notified appellants the time for filing appellants’ brief had expired. We directed appellants to

file their brief and an extension motion within ten days. We cautioned appellants that failure to

file a brief and an extension motion would result in the dismissal of this appeal without further

notice. To date, appellants have not filed a brief, filed an extension motion, or otherwise

corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




140658F.P05                                          /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

BARBARA WARD AND ALL OTHER                        On Appeal from the County Court at Law
OCCUPANTS, Appellants                             No. 5, Dallas County, Texas
                                                  Trial Court Cause No. CC-14-02044-E.
No. 05-14-00658-CV       V.                       Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Stoddart
PC VILLAGE APTS DALLAS LP,                        participating.
Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee PC VILLAGE APTS DALLAS LP recover its costs of this
appeal from appellants BARBARA WARD AND ALL OTHER OCCUPANTS.


Judgment entered May 5, 2015.




                                            –3–